DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1, 6 are currently pending.
Priority:  This application is a 371 of PCT/US2018/055668 (10/12/2018)
PCT/US2018/055668 has PRO 62/572,237 (10/13/2017).
IDS:  The IDS dated 10/5/2022 was considered.
Election/Restrictions
Applicant's election without traverse of Group I drawn to a method of treating cancer, claims 1-17, in the reply filed on 3/17/2022 is acknowledged.  Applicant elected the following species of PKM2 activator:

    PNG
    media_image1.png
    175
    335
    media_image1.png
    Greyscale
, and
sorafenib stated as reading on claims 1-4, 6, 16, 17, and 21.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US20150344436) in view of Tai et al. (Oncotarget 2016, 7:22193-22205), Salituro et al. (US20120122849). 
Regarding claim 1 to a method for treating cancer in a patient comprising administering a therapeutically effective amount of a PKM2 activator and sorafenib, Ho teaches the PKM2 activator of Ex 91: (p. 33; [0320]; corresponds to the instant elected species):

    PNG
    media_image2.png
    302
    256
    media_image2.png
    Greyscale

as well as experimental results showing activity (Table 5, p 98; Fig. 8).  Ho also teaches treating cancers such as AML and lung cancer ([0231]: “the compounds and compositions of the invention will find utility in a broad range of diseases and conditions mediated by PKM2. Such diseases may include by way of example and not limitation, cancers such as lung cancer … renal cell carcinoma …”; [0232] “the compounds and compositions of the invention can be used in methods for treating cancers such as hematological malignancies. For example, in some embodiments the compounds and compositions of the invention can be used in methods for treating acute myeloid leukemia (AML).”) as well as combinations ([0244]: “An inventive compound can also be used with other agents useful in treating cancer”).  Ho does not specifically teach the combination of the elected species, however, one of ordinary skill in the art would have considered selecting Ho’s compound 91 based on the experimental results and considered use in combination with a second agent known to be successful.  Tai teaches that sorafenib is an approved cancer therapy (p. 22194-5: “Sorafenib, the first and only approved targeted drug for HCC, is reported to be a SHP-1 agonist.”) and suggests combinations with PKM2 activators  (p. 22202: “The combinational use of PKM2 activators and SHP-1 agonists may be a promising approach”).  In addition, Salituro teaches a combination of a PKM2 activator with sorafenib to treat leukemia and lung cancer ([0223]: “a compound described herein is administered with a targeted therapy. Targeted therapy constitutes the use of agents specific for the deregulated proteins of cancer cells. Small molecule targeted therapy drugs are generally inhibitors of enzymatic domains on mutated, overexpressed, or otherwise critical proteins within the cancer cell. Prominent examples are the tyrosine kinase inhibitors such as … sorafenib”; [0215] “Exemplary cancers … leukemia … lung cancer”).  One of ordinary skill in the art would have had a reasonable expectation of success in the combination because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 126 USPQ 186 (CCPA 1960) (the “joint use [of magnesium oxide and calcium carbide] is not patentable” where the prior art teaches “that both magnesium oxide and calcium carbide, individually, promote the formation of a nodular structure in cast iron, and it would be natural to suppose that, in combination, they would produce the same effect and would supplement each other”); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
See also Merck & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 808 (Fed. Cir. 1989) (“Given the prior art teaching that both amiloride and hydrochlorothiazide are natriuretic, it is to be expected that their coadministration would induce more sodium excretion than would either diuretic alone”); In re Diamond, 360 F.2d 214, 217 (CCPA 1966) (where the evidence showed that synergy was expected because combined drugs targeted different cellular mechanisms, and no evidence to the contrary was produced, “[w]e are not convinced of [the] non-obviousness of the combination of two drugs, A5MP and a glucocorticoid . . . particularly since Appeal the record supports the [PTO’s] contention that the drugs selected are two of the commonly used drugs in the treatment of such collagen diseases”).
	In this case, Ho, Tai and Salituro all suggest combination of cancer therapies with PKM2 activators and a second agent.   Ho teaches the elected species PKM2 activator as an anti-cancer agent and sorafenib was well-known as a cancer therapy.  In addition, the prior art suggested the combination of the classes of anticancer therapies.  Therefore, the combination of the two compounds for the very same purpose is prima facie obvious.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
Because combining the two anticancer therapies is taught by the prior art and such combinations have been shown to be successful, one of ordinary skill in the art would have a reasonable expectation of success in arriving at the combination as in the claimed invention.  Therefore, the elected species and the claims reading thereupon are rejected.
Response
Applicant argues that Ho and Tai do not disclose that sorafenib is useful for treating lung cancer, Tai does not identify any particular PKM2 activator, and Salituro does not direct one of ordinary skill in the art to any particular combination.  These arguments are not persuasive because one of ordinary skill in the art would have recognized  from the teaching of the prior art that combination cancer therapies with PKM2 activators and a second agent was a successful approach.   Ho teaches the elected species PKM2 activator as an anti-cancer agent while sorafenib was a well-known as a cancer therapy.  Tai’s teaching of sorafenib as an approved cancer therapy (p. 22194-5) and suggests combinations with PKM2 activators  (p. 22202: “The combinational use of PKM2 activators and SHP-1 agonists may be a promising approach”).  Furthermore, Salituro suggests a combination of a PKM2 activator with sorafenib to treat leukemia and lung cancer ([0223]; [0215]).  Therefore, the combination of the two compounds for the very same purpose is prima facie obvious.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).
Applicant also argues that Example 3 shows an unexpected result of a 4-fold decrease in EC50 in A549 lung cancer cells, in vitro.  Applicant’s argument requires a conclusion that the alleged unexpected results outweigh the finding of prima facie obviousness.  See MPEP 716.02(c).  MPEP § 2144.09 instructs:
A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (Affidavit evidence which showed that claimed triethylated compounds possessed anti-inflammatory activity whereas prior art trimethylated compounds did not was sufficient to overcome obviousness rejection based on the homologous relationship between the prior art and claimed compounds.); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967) (a 7-fold improvement of activity over the prior art held sufficient to rebut prima facie obviousness based on close structural similarity). 

However, a claimed compound may be obvious because it was suggested by, or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art. In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).

MPEP § 2145 reminds that the presence of secondary considerations does not control the obviousness conclusion:
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its "knockdown" value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for a additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

MPEP § 2145 (emphasis added).
MPEP § 716.02(b) states that applicant bears the burden of explaining how the data is significant and of practical significance.   See MPEP § 716.02(b); “[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.” Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (emphasis added).  
The Examiner has reviewed the data and Applicant’s explanation and cannot determine how there is an unexpected result of statistical and practical significance.  The proffered data is not of a statistical significance due to the lack of error analysis and error bars in the data from Example 3 and Fig 3 reproduced below:

    PNG
    media_image3.png
    521
    766
    media_image3.png
    Greyscale

Example 3 does not describe how the EC50 values were arrived at and lack any error analysis.  Similarly, Fig 3 does not include error bars for the most significant data point at log nM = 4 – thus making it unclear if the data point is actually statistically significant.  In addition, looking at Fig. 1E for Compound 91 alone:

    PNG
    media_image4.png
    468
    510
    media_image4.png
    Greyscale

Furthermore, Compound 91 in combination with other second agents shows an expected result when proper error bars are taken into account, i.e. Fig 1D:

    PNG
    media_image5.png
    386
    680
    media_image5.png
    Greyscale

Considering the unknown methodology and lack of error analysis, it is impossible for the Examiner to evaluate whether the “4-fold decrease” conclusion is supported by the data.  
Thus, the data of record does not establish a statistically significant result. Applicant has failed meet their burden of establishing how the results described in the declarations are indeed unexpected and of practical and statistical significance.  See MPEP 716.02(b).
MPEP § 716.02(c) requires the examiner to weigh the evidence of secondary considerations against that supporting obviousness.  “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).”  In this case, Applicant’s argument and the cited data has not outweighed the evidence favoring obviousness.  
Therefore, none of applicant’s arguments as to the nonobviousness of the claims are persuasive and the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10472328  in view of Ho et al. (US20150344436) in view of Tai et al. (Oncotarget 2016, 7:22193-22205), Salituro et al. (US20120122849). 
The patent claims methods of treating cancer including lung cancer (claim 11) with the elected species  (claim 13) and in combination with another chemotherapeutic agent (claim 20).  The patent does not specifically claim the combination with sorafenib, however, as detailed supra in the 35 USC 103 rejection and incorporated herein, one of ordinary skill in the art would have reasonably considered the combination and arrive at the claimed invention. 
Response
Applicant asks that the rejection be held in abeyance.  Thus, this rejection is maintained.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        December 1, 2022 02:25 pm